DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.  Claims 1-4 and 8 are the subject of this NON-FINAL Office Action.  Claims 5-7 and 9-20 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-8) and signal processor species of claim 2 in the Reply filed 03/25/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Thus, claims 5-7 and 9-20 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The metes and bounds of the claims 3-4 are unclear because the claims fail to state to what the “comparator” and the “bead quantity controller” are coupled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-2, 7-8 and 17-18 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by GEORGESON (US 2020/0368970, effective filing 05/14/2019).
As to claim 1 GEORGESON teaches a system for constructing a structure, comprising: a printing assembly 140 movably disposed on a gantry 106 above a surface (Figs. 1, 3-4); a nozzle 150 mounted on the printing assembly, wherein the nozzle comprises an outlet through which extrudable building material exits to form a bead having a longitudinal axis about which the bead is formed and substantially parallel to and above the surface (Figs. 1, 3-4); a profilometer 180 mounted on the printing assembly and comprising: a laser emitter configured to project a line of collimated light across at least a portion of a cross-section of the bead perpendicular to the longitudinal axis (Figs. 1, 3-7, 10, 13, 39-45 and paras. 0073-74); and a camera configured to collect the collimated light reflected from the bead as the nozzle mounted to the printing assembly is moved along the longitudinal axis (id.).
As to claim 2, GEORGESON teaches a signal processor (e.g. controller, processor, CPU, etc.) coupled to the camera (controller adjust bead forming parameters;  Abstract).  The claims states what the generic “signal processor” is intended for, thus failing to distinguish over prior art “signal processor.”  Regardless, GEORGESON teaches it is used for measuring: (i) a height of the bead in a first dimension within the cross-section of the bead, (ii) a width of the bead in a second dimension perpendicular to the first dimension within the cross-section of the bead, and (iii) a displacement of the bead as the bead exits the outlet above the surface on which the bead is placed (Abstract, paras. 0078-80, 0087-90, 0107, 0129-30).
As to claim 3, GEORGESON teaches a comparator (e.g. controller, processor, CPU, etc.) (Abstract).  The claims states what the generic “comparator” is intended for, thus failing to distinguish over prior art “comparator.”  Regardless, GEORGESON teaches it is used to compare (i) the height of the bead to a predetermined target bead height, (ii) the width of the bead to a predetermined target bead width, and (iii) the displacement of the bead to a predetermined target bead displacement (paras. 0078-80, 0087-90, 0107, 0129-30).
As to claim 4, GEORGESON teaches a controller (e.g. controller, processor, CPU, etc.) (Abstract).  The claims states what the generic “bead quantity controller” is intended for, thus failing to distinguish over prior art “controllers.”  Regardless, GEORGESON teaches it is used to change, depending on the results of the comparing, a nozzle speed along the longitudinal axis, a nozzle height along the longitudinal axis, and a pump rate of the extrudable building material from the outlet (paras. 0078-80, 0087-90, 0107, 0129-30).
As to claim 8, GEORGESON teaches wherein the nozzle comprises a substantially vertical central axis about which the nozzle is formed and which terminates at the outlet, and wherein the profilometer is mounted radially outward from the central axis and is configured to rotate around the central axis during times which the printing assembly is moved in an angular direction dissimilar from the longitudinal axis (Fig. 4, paras. 0068, 0072).

Prior Art
The following prior art teaches profilometers in FDM: US 20200368848; US 20200230886; US 20200269514; US 20200184632; US 20220072620; US 20220080663; US 20170050382; US 20170001379; US 20170297097; US 20180297113; US 20190375014; US 20190375009; US 20190240730; US20200130270; US 20200147873.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743